Citation Nr: 1608919	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  14-15 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

1.  Whether the Veteran is competent to handle disbursement of funds.

2.  Whether new and material evidence has been received to reopen the issue of entitlement to service connection for a bilateral foot disability.

3.  Entitlement to service connection for migraine headaches.

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to service connection for residuals of anterior T4 wedge fracture.

6.  Entitlement to service connection for gastroesophageal reflux disease, to include as secondary to service-connected disability.

7.  Entitlement to service connection for chronic pain of the head, neck, and right arm.

8.  Entitlement to service connection for a lower back disability.
REPRESENTATION

The Veteran is represented by:  The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, J.C., and a VA Counselor


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1980 to March 1981.  

The matter regarding whether the Veteran is competent to handle disbursement of funds comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which determined that the Veteran was not competent to handle the disbursement of funds.

The remaining above-captioned issues come before the Board following January 2004 and March 2004 rating decisions by the RO.  These issues will be addressed in the remand portion of the decision below and are remanded to the RO.


FINDING OF FACT

The Veteran has the mental capacity to manage his own affairs, including disbursement of funds.
CONCLUSION OF LAW

The criteria for the competency of the Veteran for the purposes of handling the disbursement of funds have been met.  38 U.S.C.A. §§ 5107 (West 2014); 38 C.F.R. § 3.353 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

A mentally incompetent person is one who, because of injury or disease, lacks the mental capacity to contract or to manage his own affairs, including disbursement of funds without limitation.  38 C.F.R. § 3.353(a).  The RO has the sole authority to make official determinations of competency and incompetency for the purpose of, among other things, disbursement of benefits.  38 C.F.R. § 3.353(b).

Unless the medical evidence is clear, convincing, and leaves no doubt as to the person's incompetency, the RO will not make a determination of incompetency without a definite expression regarding the question by the responsible medical authorities.  38 C.F.R. § 3.353(c).  Several VA examiners, VA field examiners, and private medical doctors, among others, have undertaken reviews of the Veteran's medical history and assessed his medical status throughout the pendency of this appeal.  It is sufficient to state for present purposes that the resulting opinions of record demonstrate a genuine disagreement among the assessors as to whether the Veteran is competent to handle the disbursement of VA funds.  The applicable regulations provide for a presumption in favor of competency.  Where a reasonable doubt arises regarding a beneficiary's mental capacity to contract or to manage his own affairs, including the disbursement of funds without limitation, such doubt will be resolved in favor of competency.  38 C.F.R. § 3.353(d).

The Veteran and his fiduciary testified before the Board in November 2015.  The Board finds the testimony provided to be competent and credible evidence favorable to the Veteran's competency to handle the disbursements of VA funds.

The Board finds that the evidence of record demonstrates the Veteran's competency to handle the disbursement of funds.  Given the regulatory presumption, the Board finds that the Veteran is competent to handle the disbursement of funds.  Id. 


ORDER

The Veteran is competent to handle the disbursement of funds.


REMAND

In a January 2004 rating decision, the RO denied the Veteran's claim to reopen the issue of entitlement to service connection for a bilateral foot disability, as well as his claims of entitlement to service connection for a chronic pain syndrome of the head, neck, and right arm; gastroesophageal reflux disease (GERD), to include as secondary to service-connected disability; left knee joint pain; residuals of anterior T4 wedge fracture; and a low back disability.  In a March 2004 rating decision, the RO denied the Veteran's claim of entitlement to service connection for migraine headaches.

In January 2004, the Veteran submitted a timely notice of disagreement with respect to each of these issues.  

To date, the RO has not issued a statement of the case in response to the January 2004 notice of disagreement.  See 38 C.F.R. §§ 20.200, 20.201, 20.202 (2015).  As such, the Board must remand these claims in order for the RO to issue a statement of the case and to give the Veteran an opportunity to perfect an appeal of such claims by submitting a timely substantive appeal.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is remanded for the following action:

The RO must issue to the Veteran a statement of the case and notification of his appellate rights.  Therein, the RO must address the following issues:  (a) whether new and material evidence has been received to reopen the issue of entitlement to service connection for a bilateral foot disability; (b) entitlement to service connection for a chronic pain syndrome of the head, neck, and right arm; (c) entitlement to service connection for GERD, to include as secondary to service-connected disability; (d) entitlement to service connection for a left knee disability; (e) entitlement to service connection for residuals of anterior T4 wedge fracture; (f) entitlement to service connection for a low back disability; and (g) entitlement to service connection for migraine headaches.  The RO must inform the Veteran that to vest jurisdiction over these issues with the Board, a timely substantive appeal must be filed.  If the Veteran perfects an appeal as to any of these issues, it/they must be certified to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


